DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 21-30, 32, and 34 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Moran (US 8,007,408).
Regarding claim 21, Moran teaches a treadmill, comprising: a treadmill frame (20) having a front end and a rear end opposite the front end; a front running belt pulley (42) coupled to the treadmill frame at or near the front end; a rear running belt pulley (44) coupled to the treadmill frame at or near the rear end; a running belt (40) disposed about the front and rear running belt pulleys, the running belt adapted for rotation about the front and rear running belt pulleys and defining a non-planar running surface (the running belt is formed of a plurality of slats, and is therefore has a non-planar surface due to the spaces between the slats); and a brake (column 6 lines 32-34- “For example, an eddy-current braking mechanism can be used in place of the generator 65 to add resistance to the motion of the tread 40“) coupled to the running belt and adapted to selectively restrict the speed of rotation of the running belt depending upon an established limit for the speed of the running belt (column 7 lines 24-29- “Additionally, if the speed parameter such as tread speed is determined to be greater than the target speed parameter by a predetermined amount, the controller 75 can activate a braking mechanism to slow the speed of the tread 40 either alone or in combination with a tread angle change.”)
Regarding claim 22, Moran teaches a display (70) coupled to the treadmill frame, the display configured to enable a user to input the established limit for the speed of the running belt (column 6 lines 62-63- “the target speed can be input by an operator operating the console 70”).
Regarding claim 23, Moran teaches in response to the user reaching or exceeding the established limit for the speed, the brake restricts the speed of the running belt (column 7 lines 24-29- “Additionally, if the speed parameter such as tread speed is determined to be greater than the target speed parameter by a predetermined amount, the controller 75 can activate a braking mechanism to slow the speed of the tread 40 either alone or in combination with a tread angle change.”)
Regarding claim 24, Moran teaches the brake is an eddy current brake (column 6 lines 32-34- “For example, an eddy-current braking mechanism can be used in place of the generator 65 to add resistance to the motion of the tread 40“).
Regarding claim 25, Moran teaches in response to the user reaching or exceeding the established limit for the speed of the running belt, the eddy current brake uses relatively more voltage to exert a greater force output from the eddy current brake to restrict rotation of the running belt (column 7 lines 24-29- “Additionally, if the speed parameter such as tread speed is determined to be greater than the target speed parameter by a predetermined amount, the controller 75 can activate a braking mechanism to slow the speed of the tread 40 either alone or in combination with a tread angle change.”  Activation of an eddy current brake requires more voltage and exerts a greater force).
Regarding claim 26, Moran teaches a front shaft (shaft through pulley 42) coupled to the frame at or near the front end, wherein the front running belt pulley is coupled to the front shaft; a drive pulley (pulley at end of the front shaft supporting belt 52, best shown in Fig. 8) coupled to the front shaft; and a power transfer belt (52) that couples the brake to the drive pulley such that the brake selectively restricts movement of the power transfer belt which restricts rotation of the drive pulley which in turn restricts rotation of the front shaft, front running belt pulley, and the running belt.
Regarding claim 27, Moran teaches in response to the user reaching or exceeding the established limit for the speed, the brake restricts the speed of the running belt (column 7 lines 24-29- “Additionally, if the speed parameter such as tread speed is determined to be greater than the target speed parameter by a predetermined amount, the controller 75 can activate a braking mechanism to slow the speed of the tread 40 either alone or in combination with a tread angle change.”)
Regarding claim 28, Moran teaches a manually operated treadmill, comprising: a treadmill frame (20); a running belt (40) coupled to the treadmill frame and adapted for rotation relative to the treadmill frame, the running belt defining a non-planar running surface (the running belt is formed of a plurality of slats, and is therefore has a non-planar surface due to the spaces between the slats); a brake (column 6 lines 32-34- “For example, an eddy-current braking mechanism can be used in place of the generator 65 to add resistance to the motion of the tread 40“) coupled to the treadmill frame and coupled to the running belt and adapted to selectively restrict rotation of the running belt; and a display coupled to the treadmill frame, the display (70) configured to enable a user to set an established limit for the speed of the running belt (column 6 lines 62-63- “the target speed can be input by an operator operating the console 70”), wherein in response to the user reaching or exceeding the established limit for the speed of the running belt, the brake restricts rotation of the running belt (column 7 lines 24-29- “Additionally, if the speed parameter such as tread speed is determined to be greater than the target speed parameter by a predetermined amount, the controller 75 can activate a braking mechanism to slow the speed of the tread 40 either alone or in combination with a tread angle change.”)
Regarding claim 29, Moran teaches a support member (shaft through pulley 42) coupled to the frame; a running belt pulley (42) coupled to the support member and at least partially supporting the running belt; and a drive pulley (pulley at end of the front shaft supporting belt 52, best shown in Fig. 8)  coupled to the support member.
Regarding claim 30, Moran teaches a power transfer belt (52) that couples the drive pulley to the brake.
Regarding claim 32, Moran teaches the brake is an eddy current brake (column 6 lines 32-34- “For example, an eddy-current braking mechanism can be used in place of the generator 65 to add resistance to the motion of the tread 40“).
Regarding claim 34, Moran teaches in response to the user reaching or exceeding the established limit for the speed of the running belt, the brake restricts rotation of a shaft of the brake that is coupled to the running belt from rotating with a velocity that exceeds the established limit for the speed of the running belt (column 7 lines 24-29- “Additionally, if the speed parameter such as tread speed is determined to be greater than the target speed parameter by a predetermined amount, the controller 75 can activate a braking mechanism to slow the speed of the tread 40 either alone or in combination with a tread angle change.”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moran (US 8,007,408) as applied to claim 30 above, and further in view of Magid (US 5,411,279).
Moran fails to teach a one-way bearing.  Magid teaches a treadmill with a one-way bearing (6) coupled to a front shaft (411).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treadmill taught by Moran by providing a one-way bearing, as taught by Magid, in order to prevent accidental movement of the tread belt in the reverse direction.  Such a modification results in rotational force of the running belt to only be transferred via the drive pulley and power transfer belt to the brake in one rotational direction of the running belt.

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moran (US 8,007,408) as applied to claim 30 above, and further in view of Socwell (US 5,897,461).
Moran fails to teach the non-planar running surface is curved.  Socwell teaches a treadmill with a curved running surface for the purpose of assisting the user in maintaining their position on the treadmill, providing a comfortable stride length, and reducing the physical impact to the user’s joints and muscles (column 3 lines 40-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treadmill taught by Moran by providing a curved running surface, as taught by Socwell, in order to provide a more comfortable and safe machine.

Claims 35-38 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moran (US 8,007,408) in view of Socwell (US 5,897,461).
Regarding claim 35, Moran teaches a manually operated treadmill, comprising: a treadmill frame (20) having a front end and a rear end opposite the front end; a front shaft (shaft through front pulley 42) coupled to the treadmill frame at or near the front end; a rear shaft (shaft through rear pulley 44) coupled to the treadmill frame at or near the rear end; a running belt (40) coupled to the treadmill frame, disposed about the front and rear shafts and adapted for rotation relative to the frame; and a brake (column 6 lines 32-34- “For example, an eddy-current braking mechanism can be used in place of the generator 65 to add resistance to the motion of the tread 40“) coupled to the treadmill frame and to the running belt, the brake adapted to selectively restrict rotation of the running belt in response to a speed of the running belt exceeding an established limit for the speed of the running belt (column 7 lines 24-29- “Additionally, if the speed parameter such as tread speed is determined to be greater than the target speed parameter by a predetermined amount, the controller 75 can activate a braking mechanism to slow the speed of the tread 40 either alone or in combination with a tread angle change.”)
Moran fails to teach a curved running surface.  Socwell teaches a treadmill with a curved running surface for the purpose of assisting the user in maintaining their position on the treadmill, providing a comfortable stride length, and reducing the physical impact to the user’s joints and muscles (column 3 lines 40-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treadmill taught by Moran by providing a curved running surface, as taught by Socwell, in order to provide a more comfortable and safe machine.
Regarding claim 36, Moran teaches a display (70) coupled to the treadmill frame, the display configured to enable a user to input the established limit for the speed of the running belt (column 6 lines 62-63- “the target speed can be input by an operator operating the console 70”).
Regarding claim 37, Moran teaches the brake is an eddy current brake (column 6 lines 32-34- “For example, an eddy-current braking mechanism can be used in place of the generator 65 to add resistance to the motion of the tread 40“) and in response to the user reaching or exceeding the established limit for the speed of the running belt, the eddy current brake uses relatively more voltage to exert a greater force output from the eddy current brake to restrict rotation of the running belt (column 7 lines 24-29- “Additionally, if the speed parameter such as tread speed is determined to be greater than the target speed parameter by a predetermined amount, the controller 75 can activate a braking mechanism to slow the speed of the tread 40 either alone or in combination with a tread angle change.”  Activation of an eddy current brake requires more voltage and exerts a greater force).
Regarding claim 38, Moran teaches a drive pulley (pulley at end of the front shaft supporting belt 52, best shown in Fig. 8) coupled to the front shaft; and a power transfer belt (52) that couples the brake to the drive pulley such that the brake selectively restricts movement of the power transfer belt which restricts rotation of the drive pulley which in turn restricts rotation of the front shaft, front running belt pulley, and the running belt.
Regarding claim 40, Moran teaches an elevation adjustment system (80) structured to alter an incline of at least a portion of the manually operated treadmill relative to a support surface for the manually operated treadmill.

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moran (US 8,007,408) in view of Socwell (US 5,897,461) as applied to claim 30 above, and further in view of Magid (US 5,411,279).
Moran fails to teach a one-way bearing.  Magid teaches a treadmill with a one-way bearing (6) coupled to a front shaft (411).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treadmill taught by Moran by providing a one-way bearing, as taught by Magid, in order to prevent accidental movement of the tread belt in the reverse direction.  Such a modification results in rotational force of the running belt to only be transferred via the drive pulley and power transfer belt to the brake in one rotational direction of the running belt.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/              Primary Examiner, Art Unit 3784